In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 15‐3312 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

MICHAEL R. MORENO, 
                                                          Defendant‐Appellant. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                         Western District of Wisconsin. 
                 No. 15‐cr‐00015 — James D. Peterson, Judge. 
                                 ____________________ 

     ARGUED DECEMBER 9, 2016 — DECIDED AUGUST 30, 2017 
                 ____________________ 

  Before  WILLIAMS  and  HAMILTON,  Circuit  Judges,  and 
CHANG, District Judge. 
    CHANG, District Judge. Alpha‐PVP is a designer drug that 
produces a powerful stimulant effect in its users. This effect, 
plus  the  drug’s  high  potential  for  abuse,  landed Alpha‐PVP 
on  the  federal  government’s  Schedule  I  of  controlled  sub‐

                                                 
     Of the Northern District of Illinois, sitting by designation.
2                                                      No. 15‐3312 

stances.  Michael  Moreno  pled  guilty  to  importing  Alpha‐
PVP from China and dealing the drug in northwestern Wis‐
consin.  He  now  appeals  the  80‐month  prison  sentence  im‐
posed by the district court for that drug trafficking. Specifi‐
cally,  Moreno  argues  that  the  district  court  assigned  the 
wrong offense level to Alpha‐PVP when calculating the Sen‐
tencing  Guidelines  range.  Alpha‐PVP  is  not  specifically 
listed  in  the  Sentencing  Guidelines  drug‐quantity  tables,  so 
the  Guidelines  required  the  district  court  to  determine  the 
“most  closely  related”  controlled  substance,  U.S.S.G. 
§ 2D1.1, appl. n.6, and then use that drug’s offense level for 
Alpha‐PVP. After holding an evidentiary hearing, the district 
court found that the most closely related drug is methcathi‐
none, which is another Schedule I controlled substance. Alt‐
hough we have a different take than the district court on the 
legal  question  of  how  to  apply  the  pertinent  Guideline,  we 
affirm because the district court’s careful and thorough factu‐
al finding was correct.  
                                  I. 
                                    
    Moreno began selling Alpha‐PVP (which is shorthand for 
Alpha‐pyrrolidinovalerophenone)  back  in  2012,  Presentence 
Report (PSR) ¶ 14, even before the designer drug was listed 
on any Schedule of controlled substances. On March 7, 2014, 
the  federal  government  listed  Alpha‐PVP  as  a  Schedule  I 
controlled  substance. Schedule I  is  reserved for those  drugs 
that  have  a  “high  potential  for  abuse,”  have  “no  currently 
accepted medical use in treatment in the United States,” and 
“lack … accepted safety for use,” even under medical super‐
vision. 21 U.S.C. § 812(b)(1)(A)‐(C). After Alpha‐PVP made it 
onto  Schedule  I,  Moreno  conspired  to  sell  at  least  2.1  kilo‐
No. 15‐3312                                                          3

grams of it in northwestern Wisconsin. PSR ¶ 78. (For a sense 
of what that quantity means in practical terms, an individual 
dose  of Alpha‐PVP  is  around  half  a  gram.  Sentencing  Tr.  at 
93.) 
     After Moreno pled guilty, the case headed to sentencing, 
with the primary dispute being what offense level to assign 
to  Alpha‐PVP.  As  noted  earlier,  because  the  Sentencing 
Guidelines  do  not  explicitly  set  an  offense  level  for  Alpha‐
PVP,  the  district  court  had  to  figure  out  which  controlled 
substance  is  “most  closely  related”  to  Alpha‐PVP.  U.S.S.G. 
§ 2D1.1, appl. n.6. The government proposed methcathinone, 
which is another Schedule I controlled substance. In support 
of  that  proposal,  the  government  offered  the  testimony  of 
two  DEA  scientists  and  three  users  of  Alpha‐PVP.  Against 
this,  and  in  order  to  argue  that  a  substance  called  pyro‐
valerone was more closely related, the defense proffered ex‐
pert‐witness  declarations  of  a  forensic  scientist  and  a  phar‐
macologist. (The defense declarations had been submitted in 
other  cases;  a  fuller  description  of  the  parties’  evidence  is 
discussed later in this opinion.) After holding an evidentiary 
hearing, the district court found that the most closely related 
drug  is,  as  proposed  by  the  government,  methcathinone. 
With  that  finding  in  place,  the  district  court  calculated  the 
advisory  Sentencing  Guidelines  range,  considered  the  18 
U.S.C.  § 3553(a)  factors,  and  imposed  a  sentence  of  80 
months’ imprisonment.  
    
4                                                         No. 15‐3312 

                                    II. 
                                      
    Usually,  it  is  easy  to  figure  out  what  Sentencing  Guide‐
lines offense level to assign to a particular quantity of drugs, 
because Guideline § 2D1.1 contains two tables that explicitly 
tell us the answer for the most commonly prosecuted drugs. 
U.S.S.G.  § 2D1.1(c)  (Drug  Quantity  Table),  § 2D1.1,  appl. 
n.8(D)  (Drug  Equivalency  Tables).  When  a  controlled  sub‐
stance  does  not  appear  on  either  table,  the  Guidelines  re‐
quire that the district court determine which controlled sub‐
stance is “most closely related” to the drug at issue, and then 
use that controlled substance’s offense level:  
         In the case of a controlled substance that is not 
         specifically  referenced  in  this  guideline,  deter‐
         mine the base offense level using the marihua‐
         na equivalency of the most closely related con‐
         trolled substance referenced in this guideline. 
U.S.S.G. § 2D1.1, appl. n.6. The application note goes on and 
provides  guidance  on  how  to  determine  which  controlled 
substance  is  most  closely  related  to  the  one  at  issue.  In  es‐
sence, courts must look for similarities in chemical structure 
and in effects:  
         In  determining  the  most  closely  related  con‐
         trolled  substance,  the court  shall,  to  the  extent 
         practicable, consider the following: 
                (A)  Whether  the  controlled  substance  not  ref‐
                erenced in this guideline has a chemical struc‐
                ture that is substantially similar to a controlled 
                substance referenced in this guideline. 
      
No. 15‐3312                                                         5

               (B) Whether the controlled substance not refer‐
               enced in this guideline has a stimulant, depres‐
               sant,  or  hallucinogenic  effect  on  the  central 
               nervous  system  that  is  substantially  similar  to 
               the stimulant, depressant, or hallucinogenic ef‐
               fect  on  the  central  nervous  system  of  a  con‐
               trolled substance referenced in this guideline. 
               (C) Whether a lesser or greater quantity of the 
               controlled  substance  not  referenced  in  this 
               guideline  is  needed  to  produce  a  substantially 
               similar effect on the central nervous system as 
               a controlled substance referenced in this guide‐
               line. 
Id.  
     In  this  appeal,  the  threshold  question  is  whether  More‐
no’s proposed comparator, pyrovalerone, is even—as a mat‐
ter  of  law—eligible  to  be  considered  as  the  most  closely  re‐
lated  substance  to  Alpha‐PVP.  The  government  argues  that 
only  those  substances  that  explicitly  appear—by  name—on 
one of the Guidelines’ drug tables (either the Drug Quantity 
Table,  § 2D1.1(c),  or  the  Drug  Equivalency  Table,  § 2D1.1, 
appl. n.8(D)), can serve as a “most closely related” substance. 
The government grounds this argument on a clause in appli‐
cation note 6, which says that the district court should search 
for  the  “most  closely  related  controlled  substance  referenced 
in  this  guideline.”  U.S.S.G.  § 2D1.1,  appl.  n.6  (emphasis  add‐
ed). Also, each of the three considerations listed in the appli‐
cation note require the district court to compare the drug at 
issue with “a controlled substance referenced in this guideline.” 
Id., appl. n.6(A)‐(C) (emphasis added). The government then 
points out  that  pyrovalerone is  not expressly  listed,  by spe‐
6                                                                   No. 15‐3312 

cific  name,  on  either  table,  so  it  is  ineligible  to  serve  as  a 
most closely related substance. Indeed, the Tables do not list 
any  Schedule  V  drugs  by  name;  instead,  the  Drug  Equiva‐
lency Table groups them all under one entry for “Schedule V 
Substances.” U.S.S.G. § 2D1.1 cmt. n.8(D). 
     Although the government’s position has some force, it re‐
lies  on  too  cramped  a  reading  of  the  governing  Guideline. 
The  operative  text  at  issue  uses  a  term—“referenced”—that 
is  broader  in meaning than what the  government proposes. 
The  application  note  does  not  say  that  the  sentencing  court 
must  search  for  the  most  closely  related  substance  that  is 
specifically “listed” or “named” in the guideline. Instead, the 
substance  need  only  be  “referenced”  in  the  guideline.  And 
Schedule V controlled substances are “referenced” in Guide‐
line  § 2D1.1:  as  noted  earlier,  the  Drug  Equivalency  Table 
groups them all under one entry for “Schedule V Substanc‐
es.” U.S.S.G. § 2D1.1 cmt. n.8(D). To make the same point, as 
applied in this case: pyrovalerone is a Schedule V controlled 
substance  and  the  Drug  Equivalency  Table  assigns  a  mari‐
huana equivalency to “Schedule V Substances,” so that Table 
does refer to pyrovalerone. In light of the reference to Sched‐
ule  V  Substances,  we  hold  that  the  application  note  allows 
defendants to propose a Schedule V controlled substance as 
the most closely related drug.1 
   Against this reading, the district court expressed concern 
that opening the substance‐comparator analysis to all of the 
                                                 
     1  The  Sentencing  Commission  is  of  course  free  to  revise  (or  clarify) 
the  application  note  so  that  the  parties  are  limited  to  proposing  only 
those  controlled  substances  specifically  listed  in  the  Drug  Tables  by 
name.  
No. 15‐3312                                                           7

controlled substances on all five DEA Schedules would make 
the decisional task all but unworkable, because there would 
be too many potential comparators. D. Ct. Opinion at 4. But 
there are already around 65 specifically named drugs on the 
Drug  Equivalency  Table,  so  adding  the  five  specifically 
named  Schedule  V  substances,  21  C.F.R.  § 1308.15(d),  (e), 
would not measurably increase the difficulty of the analysis. 
More  to  the  point,  expanding  the  potential  comparators  to 
include  all  controlled  substances  will  not  render  the  task 
unworkable.  As  a  practical  matter,  the  district  court  would 
not  need  to  evaluate  every  single  controlled  substance  be‐
cause  the  government  and  the  defendant  will  engage  in  an 
adversarial presentation, proposing what each believes is the 
most closely related substance—just as the parties did in this 
case. Indeed, even if the defendant refrains from affirmative‐
ly offering a particular controlled substance and simply puts 
the government to its burden of proof, still the district court 
would  not  actually  be  considering  every  controlled  sub‐
stance.  
    Remember  too  that  the  Guidelines  instruct  the  parties 
and  the  district  court  to  consider,  to  the  extent  practicable, 
three specific factors in determining the most closely related 
substance—and  those  factors  will  themselves  serve  a  nar‐
rowing  function  in  limiting  the  field  of  potential  compara‐
tors. The first factor is similarity of chemical structure, so an 
expert  immediately  would  be  able  to  exclude  substances 
with  dissimilar  chemical  structures.  The  second  and  third 
factors—effect  and  potency—too  will  narrow  down  the  po‐
tential  comparators.  Indeed,  neither  the  government’s  ex‐
8                                                                    No. 15‐3312 

perts  nor  the  experts  relied  on  by  Moreno2  expressed  any 
concerns that the search for a most closely related substance 
was too difficult due to the number of controlled substances 
available for comparison. So there is no practical hurdle that 
undermines  the  plain‐meaning  interpretation  of  the  Guide‐
lines  application  note:  Schedule  V  substances,  like  pyro‐
valerone,  are  “referenced”  in  the  Drug  Equivalency  Table 
and  neither  the  parties  nor  the  district  court  need  cabin  the 
comparator search to the substances that are listed by specif‐
ic name in the Table.  
     There is no need, however, for a re‐do of the sentencing. 
The district court wisely chose to address whether methcath‐
inone is in fact the most closely related substance to Alpha‐
PVP. To start, the district court noted how unusual it would 
be  for  a  Schedule  V  substance  (like  pyrovalerone)  to  be  the 
most closely related substance for a new Schedule I designer 
drug.  Sentencing  Op.  at  4  n.3.  By  statutory  definition, 
Schedule  V  substances  must  have  a  “currently  accepted 
medical  use,”  21  U.S.C.  § 812(b)(5)(B),  which  is  a  mismatch 
for  a  new  designer  drug  that  almost  surely  would  not  yet 
have  undergone  required  testing  for  medical  uses.  Sentenc‐
ing Op. at 4 n.3. To be sure, it is possible for the disputed de‐
signer  drug  to  have  been  created  many  years  ago;  indeed, 
Alpha‐PVP itself was patented in 1967, as part of a patent on 
a  family  of  chemical  compounds,  so  it  is  possible  for  a  de‐

                                                 
     2 The expert reports offered by Moreno had been submitted in two 
other Alpha‐PVP cases. United States v. Brett Lawton et al., Case No. 13‐cr‐
165  (D.  Vt.)  (Cozzi  Declaration  of  Sept.  20,  2014);  United  States  v.  Ryan 
Ellis  et  al.,  Case  No.  13‐cr‐133  (D.    Me.)  (Bono  Declaration  of  Sept.  22, 
2014). 
No. 15‐3312                                                         9

signer  drug  to  have  undergone  testing.  More  importantly, 
however, Schedule V substances—again by statutory defini‐
tion—must have only a “low potential for abuse,” as well as 
causing  only  “limited”  physical  or  psychological  depend‐
ence,  when  viewed  relative  to  Schedule  IV  substances.  21 
U.S.C. § 812(b)(5)(A), (C). It is unlikely that makers and dis‐
tributors  of  designer  drugs  would  put  in  the  resources  to 
make,  import, or sell  (and  take on the risk of selling) drugs 
with only the most limited potential for abuse. Unfortunate‐
ly,  the  success  of  the  illegal  drug  market  is  premised  on 
promoting addiction in users to foster demand. So drug traf‐
fickers  are  not  likely  chomping  at  the  bit  to  sell  designer 
drugs  that  only  have  the  effects and  potency  of  Schedule  V 
substances. It is true that, in light of the breadth of designer 
drugs, there might still be instances when a Schedule V drug 
ends up being the most closely related substance—but that is 
likely going to be rare. 
    Although  pyrovalerone  started  out  with  two  strikes 
against it, the district court also thoroughly considered each 
of the three  factors set forth in application  note 6 to  Guide‐
lines  § 2D1.1.  The  first  factor—similarity  of  chemical  struc‐
ture—did  not  significantly  tip  the  scales  much  one  way  or 
the other (if anything, chemical‐structure similarity did serve 
the  narrowing  function  that  we  described  earlier).  DEA  sci‐
entist  Daniel  Willenbring,  whose  job  duties  include  analyz‐
ing drugs for assignment to the controlled substance Sched‐
ules, Sentencing Tr. at 14, explained that both methcathinone 
and Alpha‐PVP share a “phenethylamine core structure,” id. 
at  19‐21.  And  both  substances  are  classified  as  cathinones. 
Daniel  Willenbring  Report  ¶ 7.  At  the  same  time,  however, 
the  expert  declarations  offered  by  the  defense  also  showed 
10                                                     No. 15‐3312 

close structural similarity between pyrovalerone and Alpha‐
PVP.  Among  other  things,  pyrovalerone’s  chemical  formula 
differed  from  Alpha‐PVP’s  formula  by  only  one  methyl 
group  (CH3).  Joseph  Bono  Report  at  7‐8.  Not  surprisingly, 
the  district  court  correctly  found  that  both  the  government 
and  Moreno  had  persuasively  shown  that  their  respective 
proposed  substances  were  both  substantially  similar  in 
structure to Alpha‐PVP.  
    So chemical structure alone did  not answer the question 
as between methcathinone and pyrovalerone. Indeed, when 
the  district  court  evaluated  the  scientific  evidence  on  the 
second  and  third  factors—effect  and  potency—the  court 
concluded  that  the  competing  expert  evidence  did  not  con‐
clusively show which substance was more closely related to 
Alpha‐PVP.  The  type  of  effect  produced  by  methcathinone 
use  and  pyrovalerone  use  is  the  same:  they  both  have  a 
stimulant  effect  (as  distinct  from  a  depressant  or  hallucino‐
genic  effect)  on  the  central  nervous  system.  But  the  parties 
disputed the “maximum” effect of Alpha‐PVP, as well as its 
potency. The maximum effect of a drug is the greatest phar‐
macological effect a drug can have, without regard to a limit 
on  how  much  the  user  takes.  Potency  is  a  different  kind  of 
comparative  measurement,  specifically,  the  amount  of  a 
drug  that  is  needed  to  produce  the  same  effect  when  com‐
pared to another drug. The government’s expert on these is‐
sues,  Cassandra  Prioleau,  opined  that Alpha‐PVP  is  similar 
to methcathinone in effect and potency, but the opinion was 
premised on  animal‐based studies and review  of  some case 
reports  provided  by  physicians  or  law  enforcement  to  the 
DEA. And Prioleau did not examine the competing defense 
expert report except to “read them briefly,” Sentencing Tr. at 
No. 15‐3312                                                        11

79, nor was she able to testify specifically about the data dis‐
cussed in the defense report, id. at 80‐81. But the defense ex‐
pert  report  too  was  flawed,  as  the  district  court  found,  be‐
cause  the  report  relied  on  information  reported  in  a  patent 
that aggregated data for a family of chemical compounds, ra‐
ther  than  for  Alpha‐PVP  specifically.  D.  Ct.  Opinion  at  8 
(discussing  U.S.  Patent  No.  3,314,970).  Nor  did  the  defense 
report  directly  rebut  the  government  expert’s  opinion,  be‐
cause the defense report was obtained from another sentenc‐
ing, rather than generated in this case. 
    Although the scientific evidence was a wash, the district 
court  did  find  reliable  the  live,  in‐court  testimony  of  three 
users of Alpha‐PVP, and their testimony established that the 
powerful  stimulant  effect  of  the  drug  was  more  like 
methcathinone  instead  of  the  relatively  mild  pyrovalerone. 
Sentencing Tr. at 127‐28 (“I think the stories of the witnesses 
that  we’ve  heard  here  today  really  supports  the  conclusion 
that  we  are  not  dealing  with  a  drug  as  benign  as  ...  pyro‐
valerone.”). The users described a litany of effects and addic‐
tion  that  went  well  beyond  mild  stimulus:  “It  just  felt  like 
something was … coming out of my skin,” id. at 95; “I didn’t 
sleep,”  “I  didn’t  eat,”  “I  lost  about  80  pounds  in  two 
months,”  id.  at  105;  “it  made  you  feel  like  you  were  going 
crazy,” “couldn’t think straight,” id. at 115. Indeed, all three 
users  testified  that  Alpha‐PVP  had  an  even  more  powerful 
effect  than  methamphetamine,  id.  at  96,  106,  115,  which  is 
treated  by  the  Guidelines  even  more  seriously  than 
methcathinone,  U.S.S.G.  § 2D1.1,  Drug  Equivalency  Table 
(setting marihuana equivalency of 2 kilograms for one gram 
of  methamphetamine,  and  only  380  grams  for  one  gram  of 
methcathinone)  (cited  by  D. Ct. Op. at 9). Based on the rec‐
12                                                              No. 15‐3312 

ord  evidence,  the  district  court  committed  no  clear  error  in 
finding  that  methcathinone  is  the  most  closely  related  sub‐
stance to Alpha‐PVP.3 
    Moreno’s  remaining  contention  is  that  the  district  court 
supposedly treated the Sentencing Guidelines generally, and 
application  note  6  to  Guideline  § 2D1.1  in  particular,  as 
“mandatory,” Def.’s Br. at 31, and that the district court erred 
in  doing  so.  It  is  not  crystal  clear  where  Moreno  thinks  the 
district court went wrong. To the extent that Moreno is argu‐
ing  that,  in  calculating  the  advisory  Guidelines  range,  the 
district court was not bound by the Guidelines, we reject that 
notion. Yes, district courts enjoy the discretion, in appropri‐
ate  cases,  to  disagree  with  the  views  of  the  Sentencing 
Commission in deciding what the ultimate sentence ought to 
be  under  the  overarching  sentencing  statute,  18  U.S.C. 
§ 3553(a).  Peugh  v.  United  States,  133  S.  Ct.  2072,  2080  (2013) 
(citing  Pepper  v.  United  States,  562  U.S.  476,  501  (2011)).  But 
the  district  court  still  must  adhere  to  the  Guidelines  when 
calculating  the  advisory  range.  Peugh,  133  S.  Ct.  at  2080 
(“First, ‘a district court should begin all sentencing proceed‐
ings  by  correctly  calculating  the  applicable  Guidelines 
range.’”) (quoting Gall v. United States, 552 U.S. 38, 49 (2007)). 

                                                 
      3 The district court’s finding is consistent with the other sentencing 
decisions issued after Alpha‐PVP was added to Schedule I. United States 
v. Emerson, 2016 WL 1047006, at *4 (D. Vt. Mar. 10, 2016) (rejecting pyro‐
valerone  in  favor  of  methcathinone);  United  States  v.  Brewer,  2016  WL 
3580614, at *15 (D. Me. June 28, 2016) (same). The Ninth Circuit also af‐
firmed a methcathinone finding in an unpublished order, United States v. 
Lane, 616 Fed. App’x 328, 328 (9th Cir. Sept. 17, 2015), but the Ninth Cir‐
cuit’s local rules deem unpublished orders as non‐precedential, 9th Cir. 
Rule 36‐3(a). 
No. 15‐3312                                                       13

So the district court correctly followed the Sentencing Guide‐
lines  and  application  note  6—without  overlaying  other 
§ 3553(a)  considerations—when  calculating  the  advisory 
range.  
    To  the  extent  that  Moreno  is  arguing  that  the  district 
court  treated  the  advisory  Guidelines  range  as  mandatory, 
the record does not bear out that assertion. For one, the dis‐
trict court entertained defense counsel’s arguments for a sen‐
tence  below  the  advisory  Guidelines  range.  See  Sentencing 
Tr. at 146‐58. Then the district court explained, in detail, why 
it was rejecting those arguments in imposing the sentence of 
80 months’ imprisonment, and  not  once mentioned  that the 
Guidelines  range  required  that  sentence  (nor  did  the  court 
mention  that  the  Guidelines  range  was  presumptively  the 
right sentence). Id. at 159‐62. What’s more, the district court 
imposed  a  below‐Guidelines  sentence  on  Moreno’s  co‐
defendant  at  the  same  sentencing  hearing  in  the  same  case. 
See id.  at  163. So there  is  no reason to think that the  district 
court treated the advisory range as mandatory. 
    There  is  one  final  possible  variation  of  Moreno’s  argu‐
ment that the district court treated the Guidelines as manda‐
tory: under 18 U.S.C. § 3553(a), the district court should have 
considered  pyrovalerone  (and  the  Schedule  V  marihuana 
equivalency)  as  the  most  closely  related  substance.  But  that 
makes no sense because the district court rejected—as a fac‐
tual matter—that Alpha‐PVP had similar effects on users as 
pyrovalerone. It would be one thing if the district court had 
agreed  that  pyrovalerone  was  the  right  comparator  but  felt 
constrained from applying a Schedule V equivalency due to 
the  court’s  interpretation  of  the  Guidelines  that  the  most 
closely  related  substance  must  be  specifically  named  in  the 
14                                                       No. 15‐3312 

Drug  Tables.  But  that  is  not  our  case:  instead,  the  district 
court carefully evaluated the evidence and found that pyro‐
valerone has effects that are dissimilar from Alpha‐PVP. So it 
would not make sense for the district court to employ pyro‐
valerone  in  the  § 3553(a)  analysis  at  all.  In  no  way  did  the 
district  court  err  in  its  consideration  of  how  the  Guidelines 
interact with § 3553(a). 
      The judgment is affirmed.